Title: To James Madison from Eleuthère Irénée DuPont, ca. 24 October 1804 (Abstract)
From: DuPont, Eleuthère Irénée
To: Madison, James


Ca. 24 October 1804. Informs JM that by the same day’s mail he is sending the description and plan of a new machine for making gunpowder in the fastest and most economical way. Hopes that JM’s zeal for the arts and the goodwill he has always shown DuPont and his father will cause him to view with pleasure a discovery interesting as a useful manufacture and important to DuPont’s success. Is now occupied in experimenting on a new method of manufacture having the double advantage of simplifying the work and improving the quality of the powder. If he obtains a good result, he will inform JM.
